Case 19-10293-JDW        Doc 244    Filed 05/10/21 Entered 05/10/21 10:57:21         Desc Main
                                   Document Page 1 of 6

 ____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ____________________________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                    )
                                           )
          MICHAEL LEON BROCK,              )                 Case No.:        19-10293-JDW
                                           )
               Debtor.                     )                 Chapter 11
                                           )

                     MEMORANDUM OPINION AND ORDER


          This matter comes before the Court on U.S. Bank’s Objection to

 Confirmation (the “Objection”) (Dkt. # 227). The bank objects to the debtor’s

 Plan of Reorganization (Dkt. # 217) because it proposes to extend the maturity

 date of the loan. As this is a chapter 11 case and the bank’s claim is secured

 only by the debtor’s principal residence, the debtor may not modify the bank’s

 rights by extending the loan term. The Objection is due to be sustained.




                                               1
Case 19-10293-JDW          Doc 244    Filed 05/10/21 Entered 05/10/21 10:57:21   Desc Main
                                     Document Page 2 of 6



                                         I. JURISDICTION

          This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

 1334, and the United States District Court for the Northern District of

 Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

 Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

 U.S.C. § 157(b)(2)(A), (L), and (O).

                                     II. FINDINGS OF FACT

          The debtor’s proposed plan of reorganization identifies the bank’s claim

 as the secured claim of Select Portfolio Servicing (“SPS”) (Dkt. # 217, p. 3).1

 The claim is listed as secured on the debtor’s Schedule D with the debtor’s

 principal residence serving as the only collateral (Dkt. ## 1, 22). The plan

 proposes to resume the normal monthly installment payments to SPS and

 provides that “[a]ny defaulted monthly installments or payments that have not

 been made to SPS during the pendency of this case will be added to the end of

 the loan” (Dkt. # 217, p. 3). In other words, the debtor seeks to continue making

 the monthly payments as provided in the loan documents, but to add every

 missed payment to the end of the loan, thereby extending the maturity date by

 the number of months the debtor is in arrears.




 1   SPS is the servicer of the debt for the bank.


                                                     2
Case 19-10293-JDW       Doc 244    Filed 05/10/21 Entered 05/10/21 10:57:21          Desc Main
                                  Document Page 3 of 6



                               III. CONCLUSIONS OF LAW

        The Bankruptcy Code2 provides that a chapter 11 plan may “modify the

 rights of holders of secured claims, other than a claim secured only by a

 security interest in real property that is the debtor’s principal residence. . . .”3

 The only collateral here is the debtor’s principal residence.

        The language found in section 1123(b)(5) is identical to that of section

 1322(b)(2), which prohibits the same modifications in a chapter 13 plan. 4 But

 section 1322(c)(2) adds an exception to the anti-modification provision. It

 provides:

        [i]n a case in which the last payment on the original payment
        schedule for a claim secured only by a security interest in real
        property that is the debtor's principal residence is due before the
        date on which the final payment under the plan is due, the plan
        may provide for the payment of the claim. . . .5

 This exception provides a narrow instance in which the debtor may extend the

 maturity date to the end of the bankruptcy plan if the home loan matures

 during the pendency of the bankruptcy.6


 2 Use of the terms “Section” or “Code” refer to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
 unless noted otherwise.
 3 11 U.S.C. § 1123(b)(5).
 4 11 U.S.C. § 1322(b)(2) (“Subject to subsections (a) and (c) of this section, the plan may—

 modify the rights of holders of secured claims, other than a claim secured only by a security
 interest in real property that is the debtor's principal residence, or of holders of unsecured
 claims, or leave unaffected the rights of holders of any class of claims”).
 5 11 U.S.C. § 1322(c)(2).
 6 In re Sampson, No. 3:18-BK-104-JAF, 2018 WL 4786404, at *2 n.1 (Bankr. M.D. Fla. Sept.

 6, 2018) (“Without § 1322(c)(2), § 1322(b)(2) would bar the extension of payments on a debt
 that was or became due prior to the petition date or during the repayment period in Chapter
 13 cases”).


                                               3
Case 19-10293-JDW       Doc 244    Filed 05/10/21 Entered 05/10/21 10:57:21          Desc Main
                                  Document Page 4 of 6



        Chapter 11 has no counterpart to the exception provided in chapter 13.

 In fact, section 1123(b)(5) was added to the Bankruptcy Code at the same time

 as the exception in section 1322(c)(2) and Congress chose not to add an

 exception for chapter 11 cases.7              “[C]onsequently, Chapter 11 became

 restrictive where it was not and Chapter 13 became more permissive where it

 had not been.”8

        Under the rules of statutory construction, when “Congress includes

 particular language in one section of a statute but omits it in another section

 of the same Act, it is generally presumed that Congress acts intentionally and

 purposefully in the disparate inclusion or exclusion.”9 This Court finds it

 determinative that Congress included the exception in chapter 13 but not

 chapter 11.10

        Most of the courts that have dealt with this issue agree that debtors

 cannot import the chapter 13 exception into a chapter 11 case.11 One court

 explained:



 7 7 Collier on Bankruptcy ¶ 1123.02[5] (Richard Levin & Henry J. Sommer eds., 16th ed.)
 (“[A]t the same time that it added section 1123(b)(5), Congress also created exceptions to the
 prohibition of modification in chapter 13, so that it is now more likely that a home mortgage
 can be modified in chapter 13 than in chapter 11”).
 8 In re Clay, 204 B.R. 786, 789 (Bankr. N.D. Ala. 1996).
 9 Rodriguez v. U.S., 480 U.S. 522 (1987) (internal quotations omitted).
 10 Andrus v. Glover Const. Co., 446 U.S. 608, 616–17 (1980) (“Where Congress explicitly

 enumerates certain exceptions to a general prohibition, additional exceptions are not to be
 implied, in the absence of evidence of a contrary legislative intent”).
 11 In re Haake, 483 B.R. 524, 534 (Bankr. W.D. Wis. 2012). See also, Sampson, No. 3:18-BK-

 104-JAF, 2018 WL 4786404, at *2 n.1; In re Crump, 529 B.R. 106, 112 (Bankr. D.S.C. 2015);


                                               4
Case 19-10293-JDW      Doc 244    Filed 05/10/21 Entered 05/10/21 10:57:21         Desc Main
                                 Document Page 5 of 6



        This Court finds it significant that Congress amended one part of
        a statute in one fashion, and at the same time and through the
        same legislation amended another part of the same statute to
        include an opposing provision. This Court may reasonably
        conclude that Congress intended to provide different relief for
        Chapter 13 debtors than that provided Chapter 11 debtors
        although the default is the same for both debtors.12

 In contrast, the debtor cites just one case, In re Lennington, which held that

 chapter 11 debtors may cure their prepetition arrearage on residential

 mortgages by making installment payments under their plan without

 modifying the rights of the claim holder.13            As the Sampson court notes,

 however, “a Chapter 11 plan's proposal to extend the terms and maturity date

 of a fully matured loan is a modification rather than a cure” and is thus barred

 by section 1123(b)(5).14

        Because the loan will mature during the pendency of the case, the debtor

 seeks to have this Court apply the exception provided in 1322(c)(2) in a chapter

 11 case. Section 1123(b)(5) prohibits such a modification. The debtor may not

 extend the loan term because the loan is secured solely by the debtor’s principal




 In re Silva, No. 09-29226-BKC-AJC, 2010 WL431771, at *2 (Bankr. S.D. Fla. 2010); Clay, 204
 B.R. at 789.
 12 Clay, 204 B.R. at 790.
 13 In re Lennington, 288 B.R. 802 (Bankr. C.D. Ill. 2003).
 14 Sampson, No. 3:18-BK-104-JAF, 2018 WL 4786404, at *2. See also Nobelman v. American

 Sav. Bank, 508 U.S. 324 (1993) (a mortgagee’s right to receive payments over a fixed term is
 a protected right under the Bankruptcy Code).


                                              5
Case 19-10293-JDW       Doc 244    Filed 05/10/21 Entered 05/10/21 10:57:21         Desc Main
                                  Document Page 6 of 6



 residence. As the plan fails to comply with section 1123(b)(5), it may not be

 confirmed.15

        Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED that

 the Objection (Dkt. # 227) is SUSTAINED and the debtor shall file an amended

 plan within 21 days, failing which the case shall be dismissed.

                                    ##END OF OPINION##




 1511 U.S.C. § 1129(a)(2) (“The court shall confirm a plan only if … the proponent of the plan
 complies with the applicable provisions of this title”).


                                              6
